Citation Nr: 0423308	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  96-10 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for a low back strain with degenerative disc disease.

2.  Entitlement to an effective date earlier than March 1, 
2001, for service connection for an anxiety disorder.

3.  Entitlement to an effective date earlier than March 1, 
2001, for the assignment of a total disability rating based 
on individual unemployability (TDIU).

4.  Entitlement to service connection for a cervical spine 
injury with degenerative disc disease.

5.  Entitlement to service connection for a thoracic spine 
injury with degenerative disc disease.




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from October 1971 to May 
1976.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from January 1996 and January 1999 
decisions that, inter alia, denied an increased disability 
rating in excess of 40 percent for a low back strain, denied 
a TDIU, and denied service connection for cervical and 
thoracic spine disorders.  The veteran appealed these RO 
decisions to the Board.  In a March 2000 decision, the Board 
denied the claims for an increased disability rating for a 
low back strain and for entitlement to a TDIU on the basis 
that the criteria for each were not met, and denied the 
claims for service connection for cervical and thoracic spine 
disabilities on the basis that the claims were not well-
grounded.

The veteran appealed the March 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2000 joint motion to the Court, counsel for 
both parties requested that the March 2000 Board decision be 
vacated with respect to the issues of an increased disability 
rating for a low back strain and for entitlement to a TDIU, 
and that the remaining issues for claims of service 
connection be dismissed.  In a September 2000 order, the 
Court granted the parties' motion, and the matters that were 
vacated were thereafter returned to the Board for further 
proceedings consistent with the joint motion.  The Court 
dismissed, inter alia, the claims for service connection for 
cervical and thoracic spine disorders.  Copies of the Court's 
order and the joint motion have been placed in the claims 
file.

In July 2001, the Board, in turn, remanded the matters on 
appeal for an increased disability rating for low back strain 
and for entitlement to a TDIU to the RO for additional 
development.  The Board referred, inter alia, the veteran's 
claims for service connection for cervical and thoracic spine 
disorders to the RO for appropriate action, in light of the 
then recently enacted Veterans Claims Assistance Act of 2000 
(VCAA), which eliminated the well grounded requirement, and 
provided for the re-adjudication of claims denied as not well 
grounded between July 1999 and November 2000.   See 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).

Hence, these matters are now before the Board on appeal from 
a March 2003 decision of the RO that, inter alia, denied 
service connection for a cervical spine injury with 
degenerative disc disease and for a thoracic spine injury 
with degenerative disc disease; and granted service 
connection and assigned an initial 30 percent evaluation for 
an anxiety disorder, effective March 1, 2001.  The veteran 
filed a notice of disagreement (NOD) with the denials of 
service connection and with the effective date of the grant 
of service connection for an anxiety disorder in June 2003.  
The RO issued a statement of the case (SOC) in February 2004, 
and the veteran filed a substantive appeal in May 2004.

Lastly, in a May 2003 rating decision, the RO awarded TDIU 
benefits, effective March 1, 2001.  The veteran has disagreed 
with the assigned effective date, continuing his appeal of 
this issue.  Likewise, in May 2003, the RO issued a 
supplemental SOC, denying a disability rating in excess of 40 
percent for low back strain with degenerative disc disease.  
These matters have also been returned to the Board for 
appellate consideration.

The Board's decision on the claims for a disability rating in 
excess of 40 percent for a low back strain with degenerative 
disc disease, and for earlier effective dates for the grant 
of service connection for an anxiety disorder, phobia of 
enclosed places, and the award of TDIU benefits, is set forth 
below.  The claims for service connection for cervical and 
thoracic spine injuries with degenerative disc disease are 
addressed in the remand following the decision; those matters 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal for a disability rating in 
excess of 40 percent for a low back strain with degenerative 
disc disease, and for earlier effective dates with regard to 
the grant of service connection for an anxiety disorder, 
phobia of enclosed places, and assigned TDIU benefits, has 
been accomplished.

2.  The veteran's low back strain with degenerative disc 
disease has been manifested by pain, limitation of motion, 
arthritis, and restricted activities; these symptoms result 
in no more than severe overall intervertebral disc syndrome 
that is not productive of significant neurological deficits 
or incapacitating episodes requiring prescribed bed rest.

3.  Correspondence filed on March 1, 2001, by the veteran's 
representative has been accepted as a claim for service 
connection for an anxiety disorder, phobia of enclosed 
places; there exists no earlier communication or action 
indicating an intent to apply for VA benefits which 
identifies the benefit sought.

4.  Effective March 1, 2001, the RO granted service 
connection and assigned an initial 30 percent rating for the 
veteran's anxiety disorder, phobia of enclosed places; hence, 
March 1, 2001, is the first date in which the veteran had a 
single disability rated 60 percent or more. 

5.  The effective date of March 1, 2001, represents the 
earliest date upon which the probative evidence of record can 
reasonably be construed as indicating the veteran's inability 
to obtain or retain substantially gainful employment as a 
result of service-connected disabilities. 



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
40 percent for low back strain with degenerative disc disease 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.45, 4.71a, Diagnostic Code 5293 (2002, 2003) 
(renumbered Diagnostic Code 5243, effective September 26, 
2003).

2.  The criteria for an effective date earlier than March 1, 
2001, for a grant of service connection for an anxiety 
disorder, phobia of enclosed places, have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2003). 

3. The criteria for an effective date earlier than March 1, 
2001, for the award of TDIU benefits have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.157, 3.340, 3.341, 3.400, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant of what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal for a disability rating in 
excess of 40 percent for low back strain with degenerative 
disc disease and for earlier effective dates with regard to 
the grant of service connection for an anxiety disorder and 
the award of TDIU benefits, has been accomplished.

Through the March 1999 SOC and the February 2004 SOC-and the 
May 2003 SSOC and the May 2004 SSOC-as well as the September 
2001 and May 2004 letters, the veteran and his representative 
have been notified of the laws and regulations governing the 
claims, the evidence that has been considered in connection 
with this appeal, and the bases for the denial of the claims.  
The RO notified the veteran of the criteria applicable for 
increased ratings and earlier effective dates.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's September 2001 and May 
2004 letters satisfy the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claims, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  In those letters, 
the RO requested that the veteran provide the names and 
addresses of medical providers, the time frame covered by the 
records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.  The 
RO's letters also invited the veteran to send in all evidence 
to support his claims.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of:  (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As explained above, 
all of these requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the matters now before the Board, 
the documents meeting the VCAA's notice requirements were 
provided after the rating actions on appeal, and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
these matters has not, in any way, prejudiced the veteran.  
When the RO initially adjudicated the claims in January 1996 
and January 1999, the VCAA was not then in effect.  Following 
enactment of the VCAA, the RO issued to the veteran the 
September 2001 letter, notifying him of the VCAA duties to 
notify and assist, setting forth the applicable criteria, and 
solicitating information and evidence from the veteran.  The 
letter was provided to the veteran well before the May 2003 
SSOC, and the RO afforded the veteran well over a one-year 
period for response to such a notice letter.  See 38 U.S.C.A. 
§ 5103(b)(1). 

With regard to the claims for earlier effective dates, the 
Board also finds no violation of the notification provisions 
of 38 U.S.C.A. § 5103(b)(1), pertaining to VA requests for 
information and evidence, that would affect the outcome of 
the decision on these issues.  While, admittedly, the RO did 
not provide specific notice as to which party will get which 
evidence (see, e.g., Pelegrini v. Principi, 17 Vet. App. 412 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002)), such notice is, effectively, rendered unnecessary in 
this case.  As is explained below, and given the nature of 
the claims, all pertinent evidence is of record, and there is 
no indication of any outstanding pertinent evidence. 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examination in 
connection with the issue on appeal for a disability rating 
in excess of 40 percent for a low back strain with 
degenerative disc disease.  The veteran also has been given 
opportunities to submit and/or identify evidence to support 
his claim.  Significantly, no outstanding sources of 
pertinent evidence, to include from any treatment providers, 
has been identified, and the veteran has not indicated that 
there is any outstanding pertinent evidence that has not been 
obtained.  In fact, in June 2004, the veteran's 
representative indicated that no additional argument or 
evidence will be submitted on behalf of the veteran.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claims on appeal for a 
disability rating in excess of 40 percent for a low back 
strain with degenerative disc disease, and for earlier 
effective dates for the grant of service connection for an 
anxiety disorder, phobia of enclosed places, and for the 
award of TDIU benefits.
 
II.  Evaluation of Low Back Strain with Degenerative Disc 
Disease

Service medical records show that the veteran was 
accidentally struck by a golf cart in March 1973 and was 
hospitalized.  Records show that the veteran was subsequently 
treated for recurrent back pain.

In an August 1976 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for a 
low back strain, effective from the day following the date of 
discharge in May 1976.  
  
During a VA examination in January 1995, the veteran reported 
continual low back pain with episodes of sharp severe pain, 
occurring daily and lasting from 30 minutes to all day.  The 
pain was in the low back, and radiated up the spine.  
Examination revealed right paravertebral spasm and a forward 
list.  There was tenderness over the lumbar area to 
percussion with a hammer.  Flexion was to 10 degrees at most; 
lateral bending to the right and left and rotation was to 
about 5 degrees.  X-rays revealed mild, degenerative, 
osteophytic spurring at L3-L4.  The examiner diagnosed the 
veteran as having degenerative joint disease of the lumbar 
spine without radiculopathy, symptomatic.

In a February 1995 rating decision, the RO increased the 
evaluation for a low back strain to 40 percent under 
Diagnostic Code 5295, effective December 12, 1994.

During a VA examination in December 1995, the veteran 
indicated that the pain briefly became very severe and caused 
the veteran to fall numerous times.  The veteran reportedly 
began using a cane, and denied any radiation of the pain into 
his legs.  The examiner diagnosed the veteran with chronic 
lumbosacral strain, severe, with pain and limitation of 
motion.

VA outpatient treatment records show that the veteran was 
issued a TENS unit in December 1996 for pain control 
associated with his spine.

A decision of the Board in May 1997 found that the veteran's 
low back strain was neither productive of disc involvement 
nor ankylosed, and did not meet the schedular criteria for an 
evaluation in excess of 40 percent.

During a VA examination in July 1997, the examiner found no 
neurological deficit in the veteran's upper or lower 
extremities.

A report of VA examination, dated in March 1998, reflects a 
diagnosis of chronic lumbosacral strain, symptomatic with 
chronic myalgia and limitation of motion.  The examiner 
commented that the veteran's functional loss, secondary to 
pain, was moderate.

The veteran underwent a VA examination in May 2002.  He 
reported symptoms of increased lower back pain and muscle 
spasms.  He described a constant achy pain in the lumbar 
spine, having an intensity level of 7 to 8, on a maximum 
scale of 10.  He reported occasional radiating pain from his 
lower back down both legs.  The veteran reported using a cane 
to assist with ambulation, due to increased pain and 
radiating pain in his legs.  He reported an inability to do 
any type of forward bending, secondary to low back pain, and 
that riding in a car occasionally caused flare-ups of low 
back pain.

On examination, the veteran's lumbar spine was negative for 
deformity.  There was tenderness with medium palpation to the 
paraspinal area bilaterally of the lumbar spine.  The veteran 
had a limping gait, and walked with the assistance of a cane.  
The range of motion of the lumbar spine was to 15 degrees on 
flexion with onset of pain, to 5 degrees on hyperextension 
with onset of pain, to 10 degrees on right and left lateral 
motion with onset of pain, and to 20 degrees on rotation with 
onset of pain.  The examiner diagnosed the veteran with 
degenerative joint disease of the lumbar spine, and indicated 
that pain caused moderate to severe functional impairment.

On neurological examination, the musculature of the veteran's 
legs was very well developed with good muscle mass, strength, 
and tone.  The veteran had excellent muscle mass with no 
evidence of atrophy or fasciculations.  He was able to walk 
on his heels and toes without difficulty, and to squat all 
the way to the floor and stand up without difficulty.  The 
veteran used a cane when walking for balance, but did not 
seem to place much weight on it.  Straight leg raising was 
negative bilaterally; sensory examination revealed some mild 
diminution to pinprick in the left foot, but not following 
the distribution of a nerve root.  The examiner diagnosed the 
veteran with degenerative disc disease of the lumbosacral 
spine.

The examiner opined that the veteran's low back strain with 
degenerative disc disease was best characterized as severe 
with recurring attacks, but with intermittent relief.  The 
characterization, the examiner noted, took into consideration 
the extent of functional loss due to pain and flare-ups with 
repeated use.  The veteran's symptoms, the examiner also 
noted, were not completely compatible with a sciatic 
neuropathy, due to the lack of constant numbness or weakness; 
nor was there any indication of spinal cord injury, which 
could result in a myelopathy.  The examiner also opined that 
the veteran's degenerative disc disease of the lumbar spine 
could have arisen and was directly connected to the service-
connected low back strain.

During a VA examination in March 2003, the veteran reported 
that the pain in his lower back was getting more intense and 
lasted all day, with flare-ups.  He reported muscle spasms in 
his lower back, buttocks, legs, and calves, as well as 
occasional numbness in his legs and thighs.  Reportedly, the 
veteran could walk just a couple of blocks at most, due to 
pain.  On examination, there was no evidence of any deformity 
of the spine, nor evidence of ankylosis; there was no 
evidence of any atrophy of the thigh muscles or the calf 
muscles.  The examiner diagnosed the veteran with 
osteoarthritis of the lumbosacral spine with limitation in 
function because of pain, moderate to severe.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A review of the record reflects that the veteran's low back 
strain with degenerative disc disease is currently rated as 
40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5293.  While a hyphenated diagnostic code generally 
reflects rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27), 
here, the RO has considered both diagnostic codes, 
alternatively.  Previously, the veteran's low back strain had 
been rated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Under Diagnostic Code 5295, a 40 percent rating is 
established when there is severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002).   As there is no indication that the revised criteria 
are intended to have retroactive effect, VA has a duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new provisions, and 
to consider the revised criteria for the period beginning on 
the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  

In this case, the RO has considered the veteran's claim for 
an increased disability rating under both the former and 
revised schedular criteria (see May 2003 SSOC); as such, 
there is no due process bar to the Board doing likewise.   
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  If an 
increase is warranted on the basis of the revised the 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  See 
VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).  

Under the former criteria of Diagnostic Code 5293, a 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002).  

Under the revised criteria of Diagnostic Code 5293, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent rating is 
assigned when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.

The notes for revised Diagnostic Code 5293 provide that, for 
purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

The notes also provide that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and that neurological disabilities 
should be evaluated separately using criteria for the most 
appropriate neurologic diagnostic code or codes.  

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which disabilities of the 
musculoskeletal system and spine are evaluated was again 
revised.  However, these revisions do not materially affect 
this case since the criteria under Diagnostic Code 5293 for 
intervertebral disc syndrome did not change (although the 
Diagnostic Code has been renumbered from 5293 to 5243).  
Moreover, because the remaining diagnostic codes that were 
materially revised (5235 to 5242) do not provide for 
assignment of a higher than 40 percent rating except in cases 
of ankylosis, which has not been shown in this case, the 
Board finds that there is no prejudice to the veteran in 
proceeding with a decision at this time.  See Bernard, 4 Vet. 
App. at 394.  

The Board also points out that a maximum 40 percent rating 
for severe limitation of motion may be assigned, 
alternatively, under Diagnostic Code 5292.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board observes that the veteran's low back strain with 
degenerative disc disease has primarily been manifested by 
complaints of pain, including radiating pain into his legs, 
occasional numbness, muscle spasms, severe limited motion, 
and evidence of activity restrictions.  The veteran has 
indicated that his low back bothers him on a daily basis with 
increased complaints after walking just two blocks and 
prolonged riding in a car.  

Turning to the criteria under the former version of 
Diagnostic Code 5293, while noting objective evidence of 
muscle spasm, there is no evidence of absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc.  Specifically, the May 2002 neurology examiner 
found only slight diminution to sensory examination, which 
neither followed the distribution of a nerve root, nor was 
compatible with a sciatic neuropathy.  In addition, the May 
2002 neurology examiner found no objective abnormalities 
indicative of radiculopathy and no evidence of any atrophy of 
the thigh muscles or calf muscles.  The May 2002 neurology 
examiner diagnosed degenerative disc disease of the lumbar 
spine, and stated that the veteran's symptoms were best 
characterized as severe with recurring attacks, but with 
intermittent relief.  In light of this evidence, the Board 
finds that, under the former Diagnostic Code 5293, the 
veteran has not exhibited any persistent symptoms compatible 
with more than severe intervertebral disc syndrome 
(consistent with the current 40 percent disability 
evaluation).

In this regard, the Board notes that, given the minimal 
medical findings of any neurological deficit, it appears that 
any functional loss due to pain is contemplated in the 40 
percent rating currently assigned under Diagnostic Code 5293 
for severe intervertebral disc syndrome.  In other words, 
there is no basis for the Board to find that, even during 
flare-ups of pain, the veteran's pain is so disabling as to 
warrant assignment of any higher evaluation under Diagnostic 
Code 5293.  In fact, the May 2002 VA examiner found that the 
veteran's functional loss due to pain caused moderate to 
severe impairment.  There also are no medical findings of 
weakened movement, excess fatigability, or incoordination. 

As to the revised Diagnostic Code 5293, there is no evidence 
that the veteran experienced incapacitating episodes of at 
least six weeks at any time over the past 12 months.  In 
fact, despite the veteran's assertions of being unable to 
perform certain activities in times of severe pain, it is not 
shown that during any recent 12-month period, there have been 
any "incapacitating episodes" associated with the lumbar 
spine as defined by VA regulation.  In other words, the 
evidence does not show that, during acute flare-ups of severe 
pain, the veteran required bed rest prescribed by a physician 
and treatment by a physician.  In the absence of such medical 
findings, it may be concluded that incapacitating episodes, 
if any, associated with the veteran's low back strain with 
degenerative disc disease do not meet the criteria under 
revised Diagnostic Code 5293 for a 60 percent evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).  

Moreover, a rating higher than 40 percent is not assignable 
under any other potentially applicable schedular criteria, 
even when functional loss due to pain is considered.  A 40 
percent evaluation is the maximum assignable under Diagnostic 
Code 5295 for lumbosacral strain and under Diagnostic Code 
5292 for severe limited motion of the lumbar spine, to 
include arthritis (see 38 C.F.R. § 4.71a, Diagnostic Code 
5010); and no higher evaluation is assignable on the basis of 
pain, alone.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997) (where a veteran "is already receiving the maximum 
disability rating" for limitation of motion, consideration of 
the provisions of DeLuca, 8 Vet. App. at 202 (functional 
impairment due to pain must be equated to loss of motion) is 
not required); see also VAOPGCPREC 36-97 (Dec. 12, 1997).  
While, as indicated above, a higher evaluation may be 
available for ankylosis or for a fractured vertebrae, neither 
is shown in this case.  See Diagnostic Codes 5285 to 5295 
(pre-September 26, 2003) and Diagnostic Codes 5235 to 5242 
(effective September 26, 2003).  

Thus, while the Board acknowledges that the veteran 
experiences pain due to the low back strain with degenerative 
disc disease that worsens while walking or while riding in a 
car, this factor is already contemplated in the current 40 
percent evaluation, and thus, provides no basis, alone, for 
assignment of any higher evaluation.  Additionally, the 
veteran cannot be rated separately for intervertebral disc 
syndrome under Diagnostic Code 5293 (now 5243) and for 
lumbosacral strain under Diagnostic Code 5295, because each 
of these codes contemplates limitation of motion.  See 
38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5292, 5293, 5295; 
VAOPGCPREC 36-97; see also Esteban v. Brown, 6 Vet. App. 259 
(1994).

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
low back strain with degenerative disc disease has reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis, at any time prior to the award of TDIU 
benefits.  See 38 C.F.R. § 3.321(b)(1) (discussed in the May 
2003 SSOC).  In this regard, while the veteran is unemployed, 
there is no evidence that the low back strain with 
degenerative disc disease had resulted in marked interference 
with employment (beyond that contemplated in the 40 percent 
evaluation assigned). There also is no evidence that the low 
back strain with degenerative disc disease warranted frequent 
periods of treatment, much less, hospitalization, or that the 
disability otherwise rendered impractical the application of 
the regular schedular standards.  In the absence of evidence 
of such factors as those outlined above at any time prior to 
the award of TDIU benefits, the procedures for assigning a 
higher evaluation under 38 C.F.R. § 3.321(b)(1) are not 
invoked.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board must conclude that 
no greater disability than contemplated by the current 40 
percent rating assigned for a low back strain with 
degenerative disc disease has been shown.  Hence, the claim 
for increased evaluation must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

III.  Earlier Effective Date for Service Connection for an
Anxiety Disorder, Phobia of Enclosed Places

In correspondence from the veteran's representative, dated 
February 23, 2001, and received on March 1, 2001, the 
veteran's representative contends that the veteran may have 
acquired a chronic psychiatric disorder during service.  As 
indicated in the July 2001 Remand, the Board accepts this 
correspondence as a claim for service connection for an 
acquired psychiatric disorder, both on a direct basis and as 
secondary to service-connected disability.  

Evidence associated with the claims file includes the 
veteran's service medical records, a January 1995 progress 
note from the VA mental health clinic, and the report and 
addendum of a December 2002 VA examination.  In the March 
2003 rating action on appeal, the RO granted service 
connection for an anxiety disorder, phobia of enclosed 
places, effective from March 1, 2001.  

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  If, however, a claim of entitlement to 
service connection is received within a year following 
separation from service, the effective date will be the day 
following separation.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a);  
38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

The veteran asserts that benefits for an anxiety disorder, 
phobia of enclosed places, should be paid effective from May 
1976- i.e., from the date of his separation from service; 
however, a review of the claims file reveals no evidence of a 
claim of service connection for any psychiatric disability 
within one year of separation from service, and the veteran 
has not contended that he filed such a claim.  The Board also 
notes that the veteran has not alleged, and the record does 
not reveal, that there was any correspondence from the 
veteran indicating an intent to file a claim for service 
connection for an acquired psychiatric disorder, until 
correspondence from the veteran's representative was received 
in March 2001.  

As noted above, the statute specifically provides that the 
effective date is contingent upon the date of application, 
which is, in these circumstances, dispositive of the 
veteran's claim.  Therefore, the Board finds that the date of 
March 1, 2001, is correct for the grant of service connection 
for an anxiety disorder, phobia of enclosed places, and there 
is no legal basis for an effective date prior to that date.  

IV.  Earlier Effective Date for Award of TDIU Benefits 

In an August 1976 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for low 
back strain, effective May 29, 1976; and granted service 
connection and assigned a zero percent (noncompensable) 
rating for conjunctivitis of the left eye and for 
hemorrhoids.

During VA outpatient treatment in April 1990, the veteran 
reported that he was in construction, but not currently 
working.

During a VA examination in January 1995, the veteran reported 
having continual low back pain on a daily basis.  Reportedly, 
he had been treated with medication, which afforded some 
relief, and conservative care.

In a February 1995 rating decision, the RO increased the 
evaluation for low back strain to 40 percent, effective 
December 12, 1994.

On November 30, 1995, the veteran submitted a claim for TDIU 
benefits.  The veteran indicated that he last worked in 1991.  
In a sworn affidavit filed with the TDIU claim, the veteran 
reported experiencing the following problems on the job:  
Difficulty in concentrating, performing tasks and completing 
tasks, difficulty with co-workers, difficulty with 
supervisors, explosive behavior, physical confrontation or 
violence on the job, flashbacks on the job, auditory 
hallucinations, and homicidal feelings.

In a March 2003 rating decision, the RO granted service 
connection and assigned an initial 30 percent rating for an 
anxiety disorder, phobia of enclosed places, effective 
March 1, 2001.
  
In a May 2003 rating decision, the RO granted an award of 
TDIU benefits, effective March 1, 2001.
  
Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  If, however, it is factually ascertainable that an 
increase in disability had occurred within the one year 
immediately preceding the claim, then the veteran can receive 
this earlier effective date.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

A claim for a TDIU, in essence, is a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

After careful review of the case, the Board finds that the 
preponderance of the evidence is against an award of TDIU 
prior to March 1, 2001.

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
See also VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

In this case, the RO's award of a TDIU was predicated, at 
least in part, on the RO's March 2003 grant of service 
connection for an anxiety disorder, phobia of enclosed 
places, effective from March 1, 2001.  The RO assessed the 
veteran's anxiety disorder, phobia of enclosed places, as 30 
percent disabling (apparently based on the results of the 
December 2002 VA-contract examination).  In the May 2003 
grant of entitlement to a TDIU, the RO indicated that the 
veteran's low back strain and anxiety disorder are shown to 
have resulted from a common single accident.  See 38 C.F.R. 
§ 4.16(a).  This action resulted in a combined disability 
evaluation of 60 percent from March 1, 2001; the RO awarded a 
TDIU effective March 1, 2001.  The Board finds that the RO's 
determination is consistent with both the facts and the 
governing legal authority.

The veteran's representative asserts that the veteran's claim 
for a TDIU preceded the effective date of March 1, 2001.  
This allegation is, in fact, conceded by the RO, which 
listed, in the February 1996 SOC, November 30, 1995, as the 
date of the veteran's claim for a total rating.  However, 
March 1, 2001, was selected as the effective date of the 
award because this date represents the earliest time at which 
the veteran had at least one disability rating of 60 percent 
or more.  See 38 C.F.R. § 4.16(a) (2003).  Prior to that 
date, the veteran did not meet the minimum percentage 
requirements for the award of TDIU benefits under 38 C.F.R. § 
4.16(a). Additionally, as March 1, 2001, represents the 
earliest date upon which the record reasonably established 
the veteran's inability to obtain or retain substantially 
gainful employment as a result of service-connected 
disabilities, there is not sufficient objective evidence of 
record upon which to warrant RO referral to the Director, 
Compensation and Pension Services, under 38 C.F.R. § 4.16(b), 
for the assignment of a TDIU on an extra-schedular basis.

The veteran has not offered probative medical evidence 
establishing that his service-connected disabilities rendered 
him unemployable prior to March 1, 2001.  In Van Hoose, 4 
Vet. App. at 363, the Court noted, "For a veteran to prevail 
on a claim based on unemployability, it is necessary that the 
record reflect some factor which takes the claimant's case 
outside the norm. . ."  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment."  The Board finds 
that the veteran does not meet the criteria for award of TDIU 
benefits prior to March 1, 2001, as the medical record of 
service-connected disability prior to this date reflects no 
such degree of impairment.  The mere fact that the veteran 
asserted in November 1995 that he had not worked full-time 
since 1991, and did not feel he could work, does not 
establish that he was, in fact, unemployable at that time due 
solely to service-connected disabilities.

Thus, even conceding the representative's argument that the 
veteran's claim for a TDIU was filed in November 1995, an 
earlier effective date for award of TDIU benefits cannot be 
assigned back to that date, as the veteran's unemployability 
due to service-connected disabilities was not factually 
ascertainable at that time, or at any time prior to the 
March 1, 2001 effective date of the award of TDIU benefits.  
Indeed, as March 1, 2001, represents the date upon which the 
percentage requirements of 38 C.F.R. § 4.16(a) were met, and 
the earliest date upon which the probative evidence can 
reasonably be construed as indicating the veteran's inability 
to obtain or retain substantially gainful employment as a 
result of service-connected disabilities, there is no legal 
basis for assignment of an effective date for the award of 
TDIU benefits prior to that date.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.


ORDER

A disability rating in excess of 40 percent for low back 
strain with degenerative disc disease is denied.

An effective date earlier than March 1, 2001, for the grant 
of service connection for an anxiety disorder, phobia of 
enclosed places, is denied.

An effective date earlier than March 1, 2001, for the award 
of TDIU benefits is denied.





REMAND

As noted above, in a March 2000 decision, the Board denied 
the veteran's original claims for service connection for 
cervical and thoracic spine disabilities on the basis that 
the claims were not well-grounded.  The Board had found no 
competent evidence of a nexus between either the claimed 
cervical spine disorder or thoracic spine disorder and the 
veteran's active military service.  The record, at that time, 
included the July 1997 medical opinion, indicating the 
veteran's symptoms in his neck and thoracic spine were not 
etiologically related to his service-connected low back 
strain.

The Board notes that the VCAA provides for the re-
adjudication of claims denied as not well grounded between 
July 1999 and November 2000.   See Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  Service connection 
may be granted for disability resulting from injury or 
disease incurred in or aggravated by active service, or, on a 
secondary basis, for disability that is proximately due to or 
the result of a service-connected condition.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.310(a) 
(2003).

In this case, the veteran contends that service connection on 
a direct basis is warranted for in-service cervical and 
thoracic spine injuries.  The veteran was injured and 
hospitalized for four days upon being struck accidentally by 
a golf cart in March 1973.  Service medical records show 
recurrent left back pain, due to trauma, and mild pain 
manifested by bilateral stiffness of shoulders; no specific 
orthopedic condition was then diagnosed.

The post-service medical evidence shows a long history of 
degenerative joint disease of the veteran's neck and back, 
and more recent evidence of degenerative disc disease of the 
cervical and thoracic spine; the Board finds that such 
medical evidence is insufficient to decide the claims on 
appeal.  A more definitive medical opinion as to whether 
there is a medical relationship between any such current 
disability and service, to include the injuries suffered 
therein, is needed to fairly resolve the questions on appeal.  

Hence, the RO should arrange for the veteran to undergo 
appropriate VA examination.  The veteran is hereby advised 
that failure to report to the scheduled examination, without 
good cause, may well result in a denial of the claims.  See 
38 C.F.R. § 3.655 (2003).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); and 
38 C.F.R. §  3.159 (2003).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims remaining on appeal.




Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims remaining on appeal within the 
one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA orthopedic examination of his 
cervical and thoracic spine.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include x-rays), and all 
clinical findings should be reported in 
detail.  If a neurological consultation 
is needed, such should be accomplished 
and the consultation report should be 
made available to the orthopedic examiner 
prior to completion of his/her report.  

The physician should clearly identify all 
current disability underlying the 
veteran's current complaints of cervical 
and thoracic spine pain.  With respect to 
each such diagnosed disability, the 
physician should offer an opinion, 
consistent with sound medical principle, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability is the 
result of disease or injury incurred or 
aggravated during service, to 
specifically include the in-service golf 
cart incident.  All examination findings, 
along with the complete rationale for the 
conclusions reached, should be set forth 
in a printed (typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of any notice(s) of the examination sent 
to the veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.  

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC (to include citation to 
all additional legal authority 
considered, and clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by  

 
 



the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



